Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments filed on 5/9/2022 and the terminal disclaimer filed on 2/16/2022. 
Thus, claims 1-20 are currently pending for examination.

Terminal Disclaimer
The terminal disclaimer filed on 2/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,824,625 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments, filed on 5/9/2022, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).


REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 9, and 16, the claimed features in
independent claim 1 (and substantially similar independent claim 9 and claim 16):

“a method for retrieving data from a database, comprising:
at a computer system having one or more processors and memory storing one or more
programs configured for execution by the one or more processors:

receiving a database query from a client;

parsing the query to identify a plurality of data columns specified in the query;
for each of the plurality of data columns:

computing a respective patch factor p for the respective data column by
applying a pre-computed function f to a respective ratio r between a number of distinct data
values that appear exactly once in a respective data sample for the respective data column and
a number of distinct data values in the respective data sample; and

computing a respective estimate e of distinct data values for the respective
data column according to the respective patch factor p;

generating an execution plan for the query according to the estimates;

executing the execution plan to retrieve a result set, from the database, corresponding
to the query; and
returning the result set to the client.”

in conjunction with other elements of the independent claims are not suggested,
anticipated or found to be obvious over the prior art made of record. The dependent
claims, being definite, further limiting, and fully enabled by the specification are also
allowed.

The closest prior art:
Freytag et al., US Patent No.: US 6,738,755, teaches improved methods for incrementally
estimating the cardinality of a derived relation when statistically correlated predicates are
applied where a plurality of query execution plans (QEPs) are generated for the query and
during the generation of the QEPs, a cardinality is computed for any of the QEPs in which two
or more predicates are correlated to each other; and

Chan et al., US Pub. No. 2015/0254330, teaches methods for managing and processing large
amounts of complex and high-velocity data by capturing and extracting high-value data from low
value data using big data and related technologies. Illustrative database systems described
herein may collect and process data while extracting or generating high value data. The high-
value data may be handled by databases providing functions such as multi-temporality,
provenance, flashback, and registered queries. In some examples, computing models and
system may be implemented to combine knowledge and process management aspects with the
near real-time data processing frameworks in a data-driven situation aware computing system.


however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.



In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 11/3/2020, with particular attention to paragraphs 0041-0051; and the examiner also found figures 2A and 2B helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152